Fourth Court of Appeals
                                       San Antonio, Texas
                                             November 6, 2017

                                           No. 04-17-00630-CV

                                     IN RE SHUMWAY VAN, LLC
                                  f/k/a Shumway Van & Hansen, Chtd.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On October 30, 2017, Relator filed a “Request for Clarification.”                      The panel has
considered the request and it is DENIED.

           It is so ORDERED on November 6, 2017.


                                                            _________________________________
                                                            Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2017.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2015-CI-05935, styled Shumway Van & Hansen Chtd. v. The PilePro
Group, et al, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh
presiding.